DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 8 and 40 have been canceled.  Claim(s) 37, 39 and 41 have been amended.  Claim(s) 1, 7, 10, 22, 24-39 and 41-46 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 16 February 2022, with respect to the rejections of claims 8 and 39-41 under 35 U.S.C. § 112(b), has been fully considered and is persuasive.
Claims 8 and 40 have been canceled. Claim 39 has been amended to recite a structural moiety that has support from claim 37.
 The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn.

The rejection of claims 1, 7, 8, 22 and 24-46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-17 and 32 of copending Application No. 16/463,328 is hereby withdrawn. The present Application has an earlier-filing date. No other rejections are pending, and the Application is in condition for allowance. Thus, the provisional double patenting is hereby withdrawn.

Conclusion
Accordingly, claims 1, 7, 10, 22, 24-39 and 41-46 (renumbered 1-26) currently amended are sufficient to place the application in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623